NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The application filed 4/30/2021, a reissue of application 15/557,956 (issued 8/6/2019 as US Pat 10,374,843.
Claims 1-24 were initially pending in the application.  A preliminary amendment was filed concurrently with the application on 4/30/2021 amending claims 1 and 13. Claims 1-24 are pending.
This Action is Non-Final. 


Reissue
The Examiner has determined that there are no current continuation applications or reexaminations of the instant 10,374,843 Patent currently pending, nor any AIA , interference, or appeal proceedings before the Patent Trial and Appeal Board. The Examiner has determined that there is no litigation currently as to the instant Patent.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,374,843 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  
Reissue Amendment
The Amendment of 4/30/2021 is objected to as it does not comport with 37 CFR 1.173, which provides for the proper Amendment of the description, including the claims, in a reissue application.
37 C.F.R. 1.173   Reissue specification, drawings, and amendments.
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets;
Here, the Amendment removes matter from claims 1 and 13 using strikethrough, and further fails to provide, on a page separate from the pages containing the changes, the status of the claims as well as an explanation of the support in the disclosure for the changes made.


Consent of Assignee
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
Here it is noted that the Consent of Assignee filed with the application is signed by the inventor, with the title of “Professor”. This title is insufficient to establish the signer as being authorized to act on behalf of the assignee. The Examiner further notes that the assignee’s showing of ownership, filed concurrent with the application, does not list the signer of the Consent as having such authorization. See MPEP § 325.  
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action. 

Reissue Declaration
The Declaration of 5/13/2021 is defective as it does not comport with 37 CFR 1.175, which provides for the proper provisioning of an inventor’s Oath or Declaration in a reissue application.
37 C.F.R. 1.175  Inventor's oath or declaration for a reissue application.
(a) The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251  being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b) If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.
Here, it is noted that the changes to claims 1 and 13 enlarge the scope of the claims, by removing in claims 1 and 13 the requirement that the spread signal be obtained in a repeater. By removing the requirement of a repeater from the claims entirely, the Amendment provides claims that are greater in scope than the claims of the original patent. While the Amendment purports to change the claims such that the spread signal be obtained in the controller instead, a claim of a reissue application enlarges the scope of the claims of the patent if it is broader in at least one respect, even though it may be narrower in other respects. 37 CFR 1.175(b). Here, the amended claims 1 and 13 contain within their scope conceivable methods (claim 1) and products (claim 13) which would not have infringed the issued patent, and thus these amended reissue claims are broader than the patent claims. Tillotson, Lts. V. Walbro Corp., 831 F.2d 1033, 1037 n.2, 4 USPQ2d 1450, 1453 n.2 (Fed. Cir. 1987); In re Ruth, 278 F.2d 729,730, 126 USPQ 155, 156 (CCPA 1960); In re Rogoff, 261 F.2d 601, 603, 120 USPQ 185, 186 (CCPA 1958).
Having established that the amended claims presented by the Amendment are broadening reissue claims, this reissue will be treated as a broadening reissue application. Thus we determine the sufficiency of the reissue Declaration as to a broadening reissue. Here, the further requirements of 37 CFR 1.175(b) are not met, namely that a broadened reissue claim is not identified.
A new Declaration is required in response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Current claims 1 and 13 recite a method and apparatus, respectively, wherein a controller obtains a spread signal from a constellation rotated data stream obtained by a phase rotator. Claim 1 at ll. 4-6, claim 13 at ll. 4-7.
Looking to the disclosure, there is no recitation of the described controller performing this function. Rather, the specification clearly sets forth that the obtaining of a spread signal occurs in a repeater 108, a separate element from the controller 106, the repeater repeating the constellation rotated data stream in the frequency domain in order to obtain the spread signal. ‘843 Patent at col. 4 ll. 54-59 and FIG 1. The Examiner further notes that dependent claims 3 and 15 require that the spread signal be obtained by repeating the constellation rotated data stream as described in the specification.
Further, claims 1 and 13 …controller applies FSPSF to the spread signal. Here it is noted that the filter is a separate element, however when it is applied, it is applied based on coefficients determined by the controller performing a DFT of sampled information. Thus, read in light of the specification, the terms “applying, by the controller, [the filter]” and “the controller is configured to apply [the filter]” may be read as the controller merely having a hand in the operation of the filter. 
The Examiner further notes that, according to the disclosure, this filter as claimed, namely obtained using a DFT of a sampled linearized Gaussian pulse, only operates when a linearized Gaussian pulse is sampled with an over-sampling factor of one or more. ‘843 Patent at col. 4 ll. 60-67. However, dependent claims 6 and 18 further limits claims 1 and 13, respectively, by requiring such an oversampling factor be greater than or equal to one. Thus by claim differentiation, claims 1 and 13 deliberately encompass inventions with an oversampling factor that is less than one, and such an oversampling factor is not described in the specification with respect to the pulse shaping filter of the independent claims.

Claim Rejections - 35 USC § 251
Claims 1-24 are rejected as being based on a defective reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
Claims 1-24 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as noted above with respect to 35 U.S.C. 112(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-7, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 8, 15, and 12 of U.S. Patent No. 10,812,300, respectively, in view of US Pat 7,295,509 to Laroia et al.
As to instant claim 1, the reference claim discloses a method for designing a waveform comprising applying by a transmitter (reads phase rotator) a constellation rotation, a constellation specific phase rotation on consecutive input data symbols to obtain rotated data symbols, obtaining a spread signal therefrom in the frequency domain, and shaping the spread signal with a pulse shaping filter obtained via a DFT of samples of a linearized gaussian pulse. ‘300 Patent at claim 1.
The reference claim does not disclose that the obtaining of a spread signal and applying the filter are performed by a controller.
However, in a similar field of endeavor, Laroia discloses a signaling method for designing a waveform including constellation rotation and spreading of a signal in the frequency domain through a DFT that is performed by a DSP, which reads a controller. Laroia at FIGS 1 and 6 and at col. 4 ll. 26-67, col. 8 ll. 47-65.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference claim in the manner of Laroia. One of ordinary skill in the art would have recognized that, given the processing in the frequency domain, a controller or equivalent processor would have been beneficial for the digital signal processing of the reference claim, and further that such would have been merely an example of combining prior art elements according to known methods to yield predictable results. MPEP 2413(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to instant claim 2, the reference claim discloses computing a multi-point DFT of the rotated data stream. ‘300 Patent at claim 1, third limitation. 
Further as to instant claims 4-6, reference claim 10 discloses a multi-point DFT wherein the sampled pulse is sampled by an oversampling factor, that is one or greater than one. Further as to instant claim 7, reference claim 8 discloses filtering using a square root raised cosine filter, which would inherently employ excess bandwidth. Further as to instant claims 8-10, reference claim 15 discloses converting the signal to analog form and adding a cyclic prefix or cyclic suffix, or a window function. Further as to instant claim 12, reference claim 12 discloses overlapping subcarriers.


Claims 13, 14, 16-22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 29, 27, 32, and 31, respectively, of U.S. Patent No. 10,812,300, respectively, in view of US Pat 7,295,509 to Laroia et al.
As to instant claim 13, the reference claim discloses a transmitter for designing a waveform comprising a constellation rotation module (reads phase rotator) for performing a constellation specific phase rotation on consecutive input data symbols to obtain rotated data symbols, means for obtaining a spread signal therefrom in the frequency domain, and means for shaping the spread signal with a pulse shaping filter obtained via a DFT of samples of a linearized gaussian pulse. ‘300 Patent at claim 20.
The reference claim does not disclose that the obtaining of a spread signal and applying the filter are performed by a controller.
However, in a similar field of endeavor, Laroia discloses a signaling method for designing a waveform including constellation rotation and spreading of a signal in the frequency domain through a DFT that is performed by a DSP, which reads a controller. Laroia at FIGS 1 and 6 and at col. 4 ll. 26-67, col. 8 ll. 47-65.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference claim in the manner of Laroia. One of ordinary skill in the art would have recognized that, given the processing in the frequency domain, a controller or equivalent processor would have been beneficial for the digital signal processing of the reference claim, and further that such would have been merely an example of combining prior art elements according to known methods to yield predictable results. MPEP 2413(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to instant claim 14, the reference claim discloses computing a multi-point DFT of the rotated data stream. ‘300 Patent at claim 20, third limitation. 
Further as to instant claims 16-18, reference claim 29 discloses a multi-point DFT wherein the sampled pulse is sampled by an oversampling factor, that is one or greater than one. Further as to instant claim 19, reference claim 27 discloses filtering using a square root raised cosine filter, which would inherently employ excess bandwidth. Further as to instant claims 20-22, reference claim 32 discloses converting the signal to analog form and adding a cyclic prefix or cyclic suffix, or a window function. Further as to instant claim 24, reference claim 31 discloses overlapping subcarriers.

 Claims 1, 2, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of U.S. Patent Application No. 17/333,654 in view of US Pat 7,295,509 to Laroia et al. This is a provisional Double Patenting rejection.
As to instant claim 1, claim 31 of the reference Application discloses a method for designing a waveform comprising applying by a transmitter (reads phase rotator) a constellation rotation, a constellation specific phase rotation on consecutive input data symbols to obtain rotated data symbols, obtaining a spread signal therefrom in the frequency domain, and shaping the spread signal with a pulse shaping filter obtained via a DFT of samples of a linearized gaussian pulse. ‘654 Application at claim 31.The reference claim does not disclose that the obtaining of a spread signal and applying the filter are performed by a controller.
However, in a similar field of endeavor, Laroia discloses a signaling method for designing a waveform including constellation rotation and spreading of a signal in the frequency domain through a DFT that is performed by a DSP, which reads a controller. Laroia at FIGS 1 and 6 and at col. 4 ll. 26-67, col. 8 ll. 47-65.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference claim in the manner of Laroia. One of ordinary skill in the art would have recognized that, given the processing in the frequency domain, a controller or equivalent processor would have been beneficial for the digital signal processing of the reference claim, and further that such would have been merely an example of combining prior art elements according to known methods to yield predictable results. MPEP 2413(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to instant claim 2, the reference claim discloses computing a multi-point DFT of the rotated data stream. 
As to instant claim 13, claim 31 of the reference Application discloses a method for designing a waveform comprising applying by a transmitter (reads phase rotator) a constellation rotation, a constellation specific phase rotation on consecutive input data symbols to obtain rotated data symbols, obtaining a spread signal therefrom in the frequency domain, and shaping the spread signal with a pulse shaping filter obtained via a DFT of samples of a linearized gaussian pulse. ‘654 Application at claim 31.The reference claim does not disclose a phase rotator or that the obtaining of a spread signal and applying the filter are performed by a controller.
However, in a similar field of endeavor, Laroia discloses a signaling method for designing a waveform including constellation rotation and spreading of a signal in the frequency domain through a DFT that is performed by a DSP, which reads a controller. Laroia at FIGS 1 and 6 and at col. 4 ll. 26-67, col. 8 ll. 47-65.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference claim in the manner of Laroia. One of ordinary skill in the art would have recognized that, given the processing in the frequency domain, a controller or equivalent processor would have been beneficial for the digital signal processing of the reference claim, and further that such would have been merely an example of combining prior art elements according to known methods to yield predictable results. MPEP 2413(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to instant claim 14, the reference claim discloses computing a multi-point DFT of the rotated data stream. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, namely as to DFT pre-coded and DFT-spread OFDM systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571)272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992